Citation Nr: 9914624	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-00 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied entitlement to service 
connection for residuals of frozen feet.  The veteran 
appealed the decision to the BVA, and the Board remanded the 
case to the RO in August 1998 for further development.  After 
completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran is not shown to have any residuals of frozen 
feet. 


CONCLUSION OF LAW

Residuals of frozen feet were not incurred in or aggravated 
by his period of active service.  38 U.S.C.A. §§ 1110, 1131, 
5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a current bilateral foot disorder 
is a residual of frostbite he sustained in the mid-1950s 
during Army field exercises in Germany.

As an initial matter the Board finds that the veteran's claim 
is well-grounded because it is plausible and capable of 
substantiation, see 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), that the VA has fulfilled 
the duty to assist the veteran develop this claim and that 
the evidence of record is sufficient to support an equitable 
decision in this appeal.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
active duty service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1997).  To establish a claim for 
service connection the appellant must demonstrate the 
existence of a current disability, the incurrence or 
aggravation of a disease or injury in service, and a nexus 
between the current disability and the in-service injury.  
See Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish service connection 
under the chronicity provision of 38 C.F.R. § 3.303(b), which 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period, and that that same 
condition currently exists.  This evidence must be medical 
unless the condition at issue is of a type for which case law 
considers lay observation sufficient.  If the chronicity 
provision is not applicable, service connection may be 
appropriate pursuant to the same provision if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

At his March 1998 RO hearing and in a January 1998 written 
statement the veteran reported that his feet became 
frostbitten while on Army maneuvers in Germany in the winter 
of 1955-56.  He claimed that his feet froze after he spent 
two or three days in a foxhole and that later his feet were 
treated for frostbite at an Army hospital near Pirmasens, 
Germany.  He further contended that a medical record was made 
of his treatment.

However, the veteran's service medical records (SMRs) include 
no evidence that the veteran sought or received treatment for 
or was diagnosed with frostbite of the feet in service.  
Although many of the SMRs show signs of fire and water 
damage, there is no indication that any service medical 
records are missing.  To the contrary, the SMRs include 
complete reports of the veteran's induction examination and 
history, his separation examination and history, and 
treatment reports for several unrelated medical and dental 
disorders including documentation of 1956 treatment and 
examination in Army health facilities in Pirmasens, and 
Muenchweiler, Germany.  Consequently, the Board also finds no 
evidence suggesting that the veteran's SMRs are incomplete.

Therefore, the Board finds no independently verifiable 
evidence of an in-service incident of frostbite of the feet.  
As such, the Board further finds and concludes that the 
veteran's self-reported history of a cold-related foot 
disorder and treatment in service has much less probative 
value than contemporaneous service medical records that do 
not substantiate the veteran's contentions.  

The earliest evidence associated with the claims file 
documenting any foot disorder are VA treatment records from 
June to November 1997, more than 40 years after the veteran's 
separation from service.  These records provide medical 
impressions and assessments including the following: probable 
plantar fasciitis with an element of arterial insufficiency; 
probable neuropathy; probable bilateral small vessel foot 
disease with plantar fasciitis; bilateral foot pain; and 
"chronic foot pain worsening with time, prob[ably] due to 
frost bite injury in service and residual sequelae."  VA 
treatment and x-ray records from July to November 1998 
include assessments of bilateral plantar fasciitis, foot pain 
from frostbite injury; bilateral high arch, and; a small left 
calcaneal spur.  

A VA physician who examined the veteran in September 1998 
provided diagnoses of bilateral plantar fasciitis unrelated 
to in-service cold exposure and left foot cold injury with 
residual cold sensitivity, paresthesia and numbness secondary 
to an in-service cold injury.  The physician who conducted 
the September 1998 examination was later requested to explain 
his opinion and provide a discussion of the medical 
principles supporting the opinion.  In response the physician 
indicted that, "I believe that [the veteran] suffered cold 
injury during service in Germany 1955-1956 and has residuals 
symptoms of cold injury due to his military service."  In 
reaching this conclusion the physician stated that the 
veteran reported that he suffered frostbite of the left foot 
while in Germany and that he was treated in a field hospital 
at that time "but these records were lost in a fire at St. 
Louis.  (The available records do not appear to be complete 
and have water marks on them consistent with this)."

In concluding that the veteran is not shown to have residuals 
of frostbite of the feet the Board observes that all of the 
medical opinions purporting to identify a causal link between 
a current foot disorder and the veteran's period of active 
service are based on a history reported by the veteran which 
is not supported or confirmed by contemporaneous service 
medical records.  As indicated above, and contrary to the 
conclusion of the VA physician, the veteran's service medical 
records are complete.  Although there may be evidence of some 
exposure to fire and water from the St. Louis fire in 1973 at 
the National Personnel Records Center (NPRC), given that the 
records provided to the VA by the NPRC contain both entrance 
and separation physical examinations, as well as intervening 
medical records, including records of treatment the veteran 
received in Germany, there is simply no basis or evidence to 
conclude that the veteran's service medical records are 
incomplete.  

As such, the conclusions that the veteran has residuals of 
frostbite can only be based upon the veteran's unreliable 
medical history because there is no evidence of any in-
service frostbite other than the veteran's unsupported 
allegations.  Just as a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional, LeShore v. Brown, 8 
Vet. App. 406, 409 (1995), a medical etiological opinion 
based upon an unreliable history is similarly suspect.  
Therefore, the Board finds that VA medical opinions 
purporting to identify a causal link between a current 
disorder and an incident in service are insufficient to 
support the veteran's claim.

As for the veteran's contentions that his in-service frozen 
feet caused his a current foot disorder, because the veteran 
is a lay person with no medical training or expertise, his 
statements alone cannot constitute competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).

In consideration of the foregoing, the Board finds that there 
is insufficient evidence of a relationship between the 
veteran's a current foot disorder and his period of active 
service to support the veteran's claim of entitlement to 
service connection.


ORDER

Service connection for residuals of frozen feet is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

